1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    JOSHUA JASON DALKE,                              )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION TO
10            v.                                          COMPEL SETTLEMENT OR GRANT PLAINTIFF
                                                      )   MONETARY DAMAGES
11                                                    )
     KING CLARK, et al.,
                                                      )   (ECF No. 104)
12                                                    )
                      Defendants.                     )
13                                                    )
14
15            Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights

16   action pursuant to 42 U.S.C. § 1983.

17            Currently before the Court is Plaintiff’s motion to compel settlement or grant Plaintiff

18   monetary damages, filed May 26, 2021. Plaintiff’s motion must be denied. Plaintiff is advised that

19   the Court cannot compel a settlement in this case, and May 10, 2021, Defendants have filed a motion

20   for summary judgment for failure to exhaust the administrative remedies. Further, there is no legal

21   basis to grant Plaintiff monetary damages in the amount of $350,000 as requested by Plaintiff.

22   Accordingly, Plaintiff’s motion to compel settlement and grant monetary damages is denied.

23
24   IT IS SO ORDERED.

25   Dated:        May 27, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                          1
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     2
